

114 S93 RS: Global Magnitsky Human Rights Accountability Reauthorization Act 
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 89117th CONGRESS1st SessionS. 93IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Cardin (for himself, Mr. Wicker, Mr. Coons, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 24, 2021Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Global Magnitsky Human Rights Accountability Act to modify the foreign persons subject to sanctions and to remove the sunset for the imposition of sanctions, and for other purposes.1.Short titleThis Act may be cited as the Global Magnitsky Human Rights Accountability Reauthorization Act .2.Modifications to and reauthorization of sanctions with respect to human rights violations(a)DefinitionsSection 1262 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by striking paragraph (2) and inserting the following:(2)Immediate family memberThe term immediate family member, with respect to a foreign person, means the spouse, parent, sibling, or adult child of the person..(b)Sense of CongressThe Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by inserting after section 1262 the following new section: 1262A.Sense of CongressIt is the sense of Congress that the President should establish and regularize information sharing and sanctions-related decision making with like-minded governments possessing human rights and anti-corruption sanctions programs similar in nature to those authorized under this subtitle..(c)Imposition of sanctions(1)In generalSubsection (a) of section 1263 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended to read as follows:(a)In generalThe President may impose the sanctions described in subsection (b) with respect to—(1)any foreign person that the President determines, based on credible information—(A)is responsible for or complicit in, or has directly or indirectly engaged in, serious human rights abuse or any violation of internationally recognized human rights;(B)is a current or former government official, or a person acting for or on behalf of such an official, who is responsible for or complicit in, or has directly or indirectly engaged in—(i)corruption, including—(I)the misappropriation of state assets;(II)the expropriation of private assets for personal gain;(III)corruption related to government contracts or the extraction of natural resources; or(IV)bribery; or(ii)the transfer or facilitation of the transfer of the proceeds of corruption;(C)is or has been a leader or official of—(i)an entity, including a government entity, that has engaged in, or whose members have engaged in, any of the activities described in subparagraph (A) or (B) during the tenure of the leader or official; or(ii)an entity whose property and interests in property are blocked pursuant to this section as a result of activities during the tenure of the leader or official;(D)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of—(i)an activity described in subparagraph (A) or (B) that is conducted by a foreign person;(ii)a person whose property and interests in property are blocked pursuant to this section; or(iii)an entity, including a government entity, that has engaged in, or whose members have engaged in, an activity described in subparagraph (A) or (B) conducted by a foreign person; or(E)is owned or controlled by, or acts or is purported to act for or on behalf of, directly or indirectly, a person whose property and interests in property are blocked pursuant to this section; and(2)any immediate family member of a person described in paragraph (1)..(2)Sanctions describedClause (ii) of subsection (b)(2)(C) of such section is amended to read as follows:(ii)GoodIn this subparagraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data..(3)Consideration of certain informationSubsection (c)(2) of such section is amended by inserting corruption and after monitor.(4)Requests by CongressSubsection (d) of such section is amended—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking subsection (a) and inserting subsection (a)(1); and(ii)in subparagraph (B)(i), by inserting or an immediate family member of the person; and(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the subparagraph heading, by striking human rights violations and inserting serious human rights abuse or violations of internationally recognized human rights; and(II)by striking described in paragraph (1) or (2) of subsection (a) and inserting described in subsection (a)(1) relating to serious human rights abuse or any violation of internationally recognized human rights; and(ii)in subparagraph (B), in the matter preceding clause (i), by striking described in paragraph (3) or (4) of subsection (a) and inserting described in subsection (a)(1) relating to corruption or the transfer or facilitation of the transfer of the proceeds of corruption.(5)Termination of sanctionsSubsection (g) of such section is amended, in the matter preceding paragraph (1), by inserting and the immediate family members of that person after a person.(d)Reports to CongressSection 1264(a) of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended—(1)in paragraph (5), by striking ; and and inserting a semicolon;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(7)A description of additional steps taken by the President through diplomacy and assistance to foreign or security sectors to address persistent underlying causes of serious human rights abuse, violations of internationally recognized human rights, and corruption in each country in which foreign persons with respect to which sanctions have been imposed under section 1263 are located..(e)Repeal of sunsetSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed.1.Short titleThis Act may be cited as the Global Magnitsky Human Rights Accountability Reauthorization Act .2.Modifications to and reauthorization of sanctions with respect to human rights violations(a)DefinitionsSection 1262 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by striking paragraph (2) and inserting the following:(2)Immediate family memberThe term immediate family member, with respect to a foreign person, means the spouse, parent, sibling, or adult child of the person..(b)Sense of CongressThe Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended by inserting after section 1262 the following new section: 1262A.Sense of CongressIt is the sense of Congress that the President should establish and regularize information sharing and sanctions-related decision making with like-minded governments possessing human rights and anti-corruption sanctions programs similar in nature to those authorized under this subtitle..(c)Imposition of sanctions(1)In generalSubsection (a) of section 1263 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended to read as follows:(a)In generalThe President may impose the sanctions described in subsection (b) with respect to—(1)any foreign person that the President determines, based on credible information—(A)is responsible for or complicit in, or has directly or indirectly engaged in, serious human rights abuse;(B)is a current or former government official, or a person acting for or on behalf of such an official, who is responsible for or complicit in, or has directly or indirectly engaged in—(i)corruption, including—(I)the misappropriation of state assets;(II)the expropriation of private assets for personal gain;(III)corruption related to government contracts or the extraction of natural resources; or(IV)bribery; or(ii)the transfer or facilitation of the transfer of the proceeds of corruption;(C)is or has been a leader or official of—(i)an entity, including a government entity, that has engaged in, or whose members have engaged in, any of the activities described in subparagraph (A) or (B) related to the tenure of the leader or official; or(ii)an entity whose property and interests in property are blocked pursuant to this section as a result of activities related to the tenure of the leader or official;(D)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of—(i)an activity described in subparagraph (A) or (B) that is conducted by a foreign person;(ii)a person whose property and interests in property are blocked pursuant to this section; or(iii)an entity, including a government entity, that has engaged in, or whose members have engaged in, an activity described in subparagraph (A) or (B) conducted by a foreign person; or(E)is owned or controlled by, or has acted or been purported to act for or on behalf of, directly or indirectly, a person whose property and interests in property are blocked pursuant to this section; and(2)any immediate family member of a person described in paragraph (1)..(2)Consideration of certain informationSubsection (c)(2) of such section is amended by inserting corruption and after monitor.(3)Requests by CongressSubsection (d) of such section is amended—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking subsection (a) and inserting subsection (a)(1); and(ii)in subparagraph (B)(i), by inserting or an immediate family member of the person; and(B)in paragraph (2)—(i)in subparagraph (A)—(I)in the subparagraph heading, by striking human rights violations and inserting serious human rights abuse; and(II)by striking described in paragraph (1) or (2) of subsection (a) and inserting described in subsection (a)(1) relating to serious human rights abuse; and(ii)in subparagraph (B)—(I)in the matter preceding clause (i), by striking described in paragraph (3) or (4) of subsection (a) and inserting described in subsection (a)(1) relating to corruption or the transfer or facilitation of the transfer of the proceeds of corruption; and(II)by striking ranking member of and all that follows through the period at the end and inserting ranking member of one of the appropriate congressional committees.(4)Termination of sanctionsSubsection (g) of such section is amended, in the matter preceding paragraph (1), by inserting and the immediate family members of that person after a person.(d)Reports to CongressSection 1264(a) of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is amended—(1)in paragraph (5), by striking ; and and inserting a semicolon;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(7)A description of additional steps taken by the President through diplomacy, international engagement, and assistance to foreign or security sectors to address persistent underlying causes of serious human rights abuse and corruption in each country in which foreign persons with respect to which sanctions have been imposed under section 1263 are located..(e)Repeal of sunsetSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed.June 24, 2021Reported with an amendment